Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.
 
Claim Objections
Applicant’s amendments overcome the previous claim objections, and thus the previous objections are withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 1;
A Sensor unit, 
A Hydraulic pressure compensation unit, and 
A Controller.
In claim 2;
An Engine RPM detector,
A Speed detector,
An Accelerator pedal-depressed state detector,
A Brake pedal-depressed state detector, and
A Vacuum pressure detector.
In claim 3;
A Sudden acceleration state determiner, and
A Hydraulic pressure compensation signal generator.
In claim 9;
A Parking brake operation unit. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Therefore, the following interpretations will be made in light of the specification;
Sensor unit will be interpreted to include a wheel speed sensor, an accelerator pedal-depressed state detector; a brake pedal-depressed state detector; and a vacuum pressure detector configured to detect vacuum pressure of the booster, based on page 3 of the specification.
Hydraulic pressure compensation unit will be interpreted to control the Electric Stability Control’s motor/valve based on paragraph 0040 of the published specification.
Controller will be interpreted to be a hardware device including memory and a processor, following the algorithms provided in Figs 2-4.
Engine RPM detector will be interpreted to be a crankshaft position sensor.
Speed detector will be interpreted to be a wheel speed sensor, mounted on the wheels.
Accelerator pedal-depressed state detector will be interpreted to be an accelerator position sensor or a throttle position sensor.
Brake pedal-depressed state detector will be interpreted to be a brake pedal switch.
Vacuum pressure detector will be interpreted to be a vacuum sensor.
Sudden acceleration state determiner will be interpreted to be part of the controller based on Fig 1.
Hydraulic pressure compensation signal generator will be interpreted to be part of the controller based on Fig 1.
Parking brake operation unit will be interpreted to be part of the electric parking brake system.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaster (US20130060442A1).
Regarding claim 1, Kaster discloses;
disclosed as a system for detecting unintended acceleration and for initiating corrective action, abstract), comprising: 
a sensor unit (disclosed as sensors, element 20) configured to detect engine revolutions per minute (RPM) of a vehicle (disclosed as a camshaft speed sensor, element 32, paragraph 0016), a speed (disclosed as a wheel speed sensor, element 42, paragraph 0017), a depressed state of an accelerator pedal (disclosed as detecting accelerator pedal position to confirm unintended acceleration, paragraph 0045), a depressed state of a brake pedal (disclosed as a brake position sensor, element 34, paragraph 0016), and vacuum pressure of a brake booster (disclosed as a brake booster vacuum sensor, abstract); 
a hydraulic pressure compensation unit configured to compensate hydraulic pressure of a brake (disclosed as a brake booster, abstract, which initiates a hydraulic brake boost, paragraph 0032); 
and a controller (disclosed as a controller, element 14) configured to determine whether the vehicle is suddenly accelerated (disclosed as confirming the existence of unintended acceleration, paragraph 0016) based on at least one or more items of information of the engine RPM of the vehicle (disclosed as using a camshaft speed sensor 32 to confirm the unintended acceleration, paragraph 0016), the speed (disclosed as using a wheel speed sensor 42 to confirm unintended acceleration, paragraph 0017), the depressed state of the accelerator pedal (disclosed as using accelerator pedal position to confirm unintended acceleration, paragraph 0045), and the depressed state of the brake pedal detected by the sensor unit (disclosed as using brake position sensor 34 to confirm unintended acceleration, paragraph 0016), and compensate braking force of the brake by generating hydraulic pressure through the hydraulic pressure compensation unit when the vehicle is suddenly accelerated (disclosed as the controller initiating the hydraulic brake boost [hereinafter HBB] to provide sufficient braking force, paragraph 0032), wherein the controller includes
disclosed as a controller, element 14, paragraphs 0016 and 0017) configured to determine whether the vehicle is suddenly accelerated based on at least one or more items of information of the engine RPM of the vehicle (disclosed as using a camshaft speed sensor 32 to confirm the unintended acceleration, paragraph 0016), the speed (disclosed as using a wheel speed sensor 42 to confirm unintended acceleration, paragraph 0017), the depressed state of the accelerator pedal (disclosed as using throttle position sensor 30 to confirm unintended acceleration, paragraph 0016), and the depressed state of the brake pedal detected by the sensor unit (disclosed as using brake position sensor 34 to confirm unintended acceleration, paragraph 0016), and 
wherein the sudden acceleration state determiner is configured to start to determine whether the vehicle is suddenly accelerated when the current detected engine RPM of the vehicle is greater than predetermined engine RPM under condition that the accelerator pedal is disengaged (shown in Fig 4a, where throttle and engine torque exceeds a predetermined threshold to determine unintended acceleration, step 72),  
wherein the sudden acceleration state determiner is configured to determine that the vehicle is suddenly accelerated when the accelerator pedal is disengaged (disclosed as detecting the driver intent based on the accelerator pedal state, paragraph 0045), the current detected engine RPM of the vehicle is greater than predetermined engine RPM, the speed of the vehicle is a predetermined speed or greater, and the vehicle is not decelerated with the brake pedal depressed (shown in Fig 4a, where throttle and engine torque exceeds a predetermined threshold, step 72, paragraph 0028, and in Fig 6a, where the brakes, RPM and speed are checked against thresholds).   
  
Regarding claim 2, Kaster discloses;
The control system of claim 1 (see claim 1 rejection), wherein the sensor unit includes at least one or more of: 
disclosed as a camshaft speed sensor, element 32, paragraph 0016); 
a speed detector that is a wheel speed sensor mounted on wheels of the vehicle and configured to detect the speed of the wheels (disclosed as a wheel speed sensor, element 42, paragraph 0017); 
an accelerator pedal-depressed state detector configured to detect the depressed state of the accelerator pedal ((disclosed as using accelerator pedal position to confirm unintended acceleration, paragraph 0045); 
a brake pedal-depressed state detector configured to detect the depressed state of the brake pedal (disclosed as a brake position sensor, element 34, paragraph 0016); and 
a vacuum pressure detector configured to detect vacuum pressure of the booster (disclosed as a brake booster vacuum sensor, abstract).  

Regarding claim 3, Kaster discloses;
The control system of claim 1 (see claim 1 rejection), wherein the controller includes:  14Attorney Docket No. 048288-790001US (Patent) 
a hydraulic pressure compensation signal generator ([interpreted to be part of the controller as shown in Fig 1 of the specification] disclosed as a controller, element 14) configured to generate a hydraulic pressure compensation signal to cause the hydraulic pressure compensation unit to compensate hydraulic pressure (disclosed as the controller using hydraulic brake boost to provide sufficient braking force, paragraph 0032) based on at least one or more items of information of the detected vacuum pressure of the booster (disclosed as the brake booster vacuum pressure used to determine unintended acceleration, paragraph 0017, which is in turn used to initiate corrective action like hydraulic compensation, paragraph 0032), the depressed state of the brake pedal (disclosed as using brake position sensor 34 to confirm unintended acceleration, paragraph 0016, which is in turn used to initiate corrective action like hydraulic compensation, paragraph 0032), and a deceleration disclosed as using the controlled deceleration systems, paragraph 0031, to initiate corrective action like hydraulic compensation, paragraph 0032).  

Regarding claim 7, Kaster discloses;
The control system of claim 3 (see claim 3 rejection), wherein when the vehicle is not decelerated with the brake pedal depressed (disclosed as the brake force exceeding a threshold, Fig 6a step 92, and the vehicle speed is still greater than threshold, Fig 6a step 96), the hydraulic pressure compensation signal generator is configured to generate a hydraulic pressure compensation signal to cause the hydraulic pressure compensation unit to compensate hydraulic pressure (disclosed as triggering HBB functionality to support braking, Fig 6b step 106).  

Regarding claim 8, Kaster discloses;
The control system of claim 3 (see claim 3 rejection), wherein the hydraulic pressure compensation unit is configured to compensate hydraulic pressure of the brake by generating hydraulic pressure by operating a motor and a valve of an electric stability control (ESC) in response to a hydraulic compensation signal generated by the hydraulic pressure compensation signal generator (disclosed as using a pump motor for the HBB, paragraph 0040, which is part of the ESC, paragraph 0031).  

Regarding claim 11, Kaster discloses;
A control method for preventing sudden acceleration of a vehicle (disclosed as a method to detect unintended acceleration and initiating corrective action, abstract), comprising: 
determining, by a controller (disclosed as a controller, element 14), whether a vehicle is suddenly accelerated based on at least one or more items of information of engine revolutions per disclosed as using a camshaft speed sensor 32 to confirm the unintended acceleration, paragraph 0016), the speed (disclosed as using a wheel speed sensor 42 to confirm unintended acceleration, paragraph 0017), the depressed state of the accelerator pedal (disclosed as using accelerator pedal position to confirm unintended acceleration, paragraph 0045), and the depressed state of the brake pedal detected by the sensor unit (disclosed as using brake position sensor 34 to confirm unintended acceleration, paragraph 0016); and  16Attorney Docket No. 048288-790001US (Patent) 
compensating, by the controller, braking force of a brake by generating hydraulic pressure through a hydraulic pressure compensation unit in response to determining that the vehicle is suddenly accelerated (disclosed as the controller using HBB to provide sufficient braking force, paragraph 0032),
 wherein the determining of whether the vehicle is suddenly accelerated includes: 
determining, by the controller, whether the current engine RPM of the vehicle is greater than predetermined reference engine RPM (shown in Fig 4a, step 72), and a depressed state of the accelerator pedal (disclosed as using accelerator pedal position to confirm unintended acceleration, paragraph 0045); 
comparing, by the controller, the current speed of the vehicle with a predetermined reference speed (shown as checking the vehicle speed against a threshold, Fig 6a step 96) in response to determining that the current engine RPM of the vehicle is greater than the predetermined reference engine RPM without the accelerator pedal depressed (disclosed as detecting unintended acceleration from camshaft speed, paragraph 0036); and 
determining, by the controller, whether the vehicle is decelerated, and the depressed state of the brake pedal in response to determining that the current speed of the vehicle is greater than the predetermined reference speed (disclosed as determining the braking force exceeding a threshold, Fig 6a step 92, and checking whether the vehicle speed exceeds a threshold, step 96), and determining that the vehicle is suddenly accelerated in response to determining that the vehicle is not decelerated disclosed as determining unintended acceleration from fulfilling the checks in Fig 6a to initiate Fig 6b, paragraph 0042).  
wherein the determining of whether the vehicle is suddenly accelerated further includes determining, by the controller, that the vehicle is suddenly accelerated when the accelerator pedal is disengaged (disclosed as detecting the driver intent based on the accelerator pedal state, paragraph 0045), the current detected engine RPM of the vehicle is greater than predetermined engine RPM, the speed of the vehicle is a predetermined speed or greater, and the vehicle is not decelerated with the brake pedal depressed (shown in Fig 4a, where throttle and engine torque exceeds a predetermined threshold, step 72, paragraph 0028, and in Fig 6a, where the brakes and speed are checked against thresholds).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kaster (US20130060442A1) as applied to claims 1 above, and further in view of Kim (US20180236986A1).
Regarding claim 9, Kaster teaches;
The control system of claim 1 (see claim 1 rejection). However, Kaster does not teach; further comprising: a parking brake operation unit operated by the controller to automatically operate a parking brake of the vehicle. 
 Kim teaches; a parking brake operation unit operated by the controller to automatically operate a parking brake of the vehicle (taught as a pedestrian detection and collision mitigation system [PDCMS] engaging the emergency brake automatically, paragraph 0055).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the parking brake as taught by Kim in the system taught by Kaster in order to stop the vehicle. While Kim only teaches the use of the emergency brake in order to prevent a collision, it would be obvious to apply towards sudden unintended acceleration events as this is the recommended way to stop unintentional acceleration when other measures fail1 and additionally helps prevent collisions.

Regarding claim 10, Kaster teaches;
The control system of claim 9 (see claim 9 rejection), generating hydraulic pressure through the hydraulic pressure compensation unit in response to determining that the vehicle is suddenly accelerated (disclosed as the controller using hydraulic brake boost to provide sufficient braking force, paragraph 0032).  
Kim teaches; wherein the controller is configured to operate the parking brake operation unit to stop a vehicle (taught as the PDCMS engaging the emergency brake, paragraph 0055).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the parking brake as taught by Kim in the system taught by Kaster. While Kim only teaches the use of the emergency brake in order to prevent a collision, it would be obvious to apply towards sudden unintended acceleration events as this is the recommended way to stop unintentional acceleration when other measures fail1 and additionally helps prevent collisions. The speed condition is additionally obvious in that the emergency brake is weak (as one can still drive a car with it on) and typically requires long distances to fully stop at higher speeds and would not provide much benefit otherwise, as skidding and further loss of control would be likely1. 

Claims 6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaster (US20130060442A1) as applied to claims 3 and 11 above, and further in view of Bond (US20030085617A1).
Regarding claim 6, Kaster teaches;
The control system of claim 3 (see claim 3 rejection), wherein when the detected vacuum pressure of the booster is less than predetermined vacuum pressure (shown in Fig 6a, step 94), the hydraulic pressure compensation signal generator is configured to determine a hydraulic pressure compensation based on the detected vacuum pressure of the booster (taught as a threshold for vacuum pressure, Fig 6a step 94) and generate a hydraulic pressure compensation signal (taught as controller 14 sending signal to the hydraulic brake boost [HBB], paragraph 0040) to cause the hydraulic pressure compensation unit to compensate hydraulic pressure (taught as initiating a corrective action, including hydraulic brake boosting, paragraph 0032).  
amount” (emphasis added), it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide variable boost amounts for the emergency braking. For example, Bond teaches varying the force exerted by the emergency hydraulic brake boost in proportion to the brake pedal (abstract), and if the initial boost is insufficient, a driver could subsequently further increase pressure on the brake to further increase the boost. If the check was only performed once, this variability would not be possible, and only having one boost level/amount would likely generate an unnecessarily large braking force in some cases, as suggested by Bond (paragraph 0005).

Regarding claim 13, Kaster teaches;
The control method of claim 11 (see claim 11 rejection), wherein the compensating of braking force of a brake includes: 
receiving, by the controller, a hydraulic pressure compensation signal to compensate hydraulic pressure by when the detected vacuum pressure of the booster is less than predetermined vacuum pressure (taught as a vacuum threshold, Fig 6a step 94); and 
primarily compensating, by the controller (controller 14), hydraulic pressure of a brake by generating hydraulic pressure by operating a motor and a valve of an electric stability control17Attorney Docket No. 048288-790001US(Patent) (ESC) in response to the hydraulic pressure compensation signal received by a hydraulic pressure compensation unit (taught as using a pump motor for the HBB, paragraph 0040, which is part of the ESC, paragraph 0031).  
While Kaster does not explicitly teach “determining a hydraulic pressure compensation amount based on the detected vacuum pressure of a booster”, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide variable boost amounts for the emergency braking. For example, Bond teaches varying the force exerted by the emergency hydraulic 

Regarding claim 14, Kaster teaches;
The control method of claim 13 (interpreted to be claim 13, see claim 13 rejection), further comprising: 
determining, by the controller, a depressed state of the brake pedal and whether the vehicle is decelerated when the brake pedal is depressed (taught as determining the braking force exceeding a threshold, Fig 6a step 92, and checking whether the vehicle speed exceeds a threshold, step 96); and 
by the controller, the hydraulic pressure of the brake by generating hydraulic pressure by operating a motor and a valve of an electric stability control (ESC) when the vehicle is not decelerated (taught as using a pump motor for the HBB, paragraph 0040, which is part of the ESC, paragraph 0031).  
While Kaster does not explicitly teach “after the primarily compensating of hydraulic pressure of a brake” and secondarily compensating, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to perform a repeated check on whether the brake boost was sufficient, and to subsequently further boost if possible. For example, Bond teaches varying the force exerted by the emergency hydraulic brake boost in proportion to the brake pedal (abstract), and if the initial boost is insufficient, a driver could subsequently further increase pressure on the brake to further increase the boost. If the check was only performed once, this variability would not be .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kaster (US20130060442A1) in view of Bond (US20030085617A1) as applied to claim 14 above, and further in view of Kim (US20180236986A1).
Regarding claim 15, Kaster teaches;
The control method of claim 14 (see claim 14 rejection). However, Kaster does not teach; further comprising: after the secondarily compensating of hydraulic pressure, stopping, by the controller, the vehicle by operating a parking brake operation unit when the speed of the vehicle becomes a predetermined speed or less.
Kim teaches; wherein the controller is configured to operate the parking brake operation unit to stop a vehicle (taught as the PDCMS engaging the emergency brake, paragraph 0055).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the parking brake as taught by Kim in the system taught by Kaster. While Kim only teaches the use of the emergency brake in order to prevent a collision, it would be obvious to apply towards sudden unintended acceleration events as this is the recommended way to stop unintentional acceleration when other measures fail1 and additionally helps prevent collisions. The speed condition is additionally obvious in that the emergency brake is weak (as one can still drive a car with it on) and typically requires long distances to fully stop at higher speeds and would not provide much benefit otherwise, as skidding and further loss of control would be likely1. 

Response to Arguments
Applicant argues on page 7 of the remarks that the claims should not be interpreted under section 112(f) because the specification provides sufficient structure. The examiner, as noted in the Claim Interpretation section, agrees that the specification does provide sufficient structure for the limitations. However, the examiner reminds the applicant that the invocation of 112(f) follows when the claim language by itself does not provide sufficient structure for a recited function, such that the structure must be interpreted in light of the specification. This determination is performed as follows; 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; (for example, a sensor unit)
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; (for example, a sensor unit configured to)
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. (for example, no explicit structural recitation in the claim limitations).
In summary, the structure being sufficient in the specification does not have any impact on the invocation of 112(f) interpretation.

The applicant argues on pages 8-9 of the remarks that Kaster does not disclose the amended material for claims 1 and 11; specifically that Kaster does not teach detecting sudden acceleration without the accelerator pedal being depressed. The examiner respectfully disagrees. As shown in Fig 4a, 

The applicant additionally argues on page 10 of the remarks that the dependent claims rejected under 102(a)(1), based on the allowability of the independent claims, should also be allowable. In light of the above rejections, this argument is rendered moot.
The applicant additionally argues on page 10 of the remarks that the dependent claims rejected under 103, based on the allowability of the independent claims, should also be allowable as the additional art does not cover the deficiencies of Kaster. In light of the above rejections, this argument is rendered moot.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.autoevolution.com/news/stopping-without-brakes-6487.html